Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
Claims 1-10 are pending in the current application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chistyakov (US 20090321249).
As to claim 1, Chistyakov discloses a semiconductor manufacturing apparatus comprising:
A stage configured to hold a substrate (figure 2d: substrate 182 with underlying stage/support);
A backing plate facing the stage and configured to join a target (figure 6: targets 402 with backing structure including magnetron 406);
An earth shield with an opening configured to enclose the target (figure 6: grounded anode shields 404; figure 11: another embodiment showing cross section of anode shields 654 surrounding targets 652 [because the anodes are grounded - the electrical term for connection to ‘earth’, the anode shield is interpreted to be an ‘earth’ shield]):
A plurality of through holes provided over a circumference of a circumferential part of the opening (figure 11: showing ‘gas’ injection ports 658 [through holes] through anode 654).

As to claim 2, Chistyakov discloses the through holes extending in a direction perpendicular to a bottom surface of the shield (figure 11: shield holes ‘vertically’ oriented with respect to bottom ‘horizontal’ surface of shield 654).

As to claim 6, Chistyakov discloses an earth shield comprising:
An earth shield with an opening configured to enclose the target (figure 6: grounded anode shields 404; figure 11: another embodiment showing cross section of anode shields 654 surrounding targets 652 [because the anodes are grounded - the electrical term for connection to ‘earth’, the anode shield is interpreted to be an ‘earth’ shield]):
A plurality of through holes provided over a circumference of a circumferential part of the opening (figure 11: showing ‘gas’ injection ports 658 [through holes] through anode 654).

As to claim 7, Chistyakov discloses the through holes extending in a direction perpendicular to a bottom surface of the shield (figure 11: shield holes ‘vertically’ oriented with respect to bottom ‘horizontal’ surface of shield 654).


Claims  1, 3, 5, 6, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drewery (US 6197165).
As to claim 1, Drewery discloses a semiconductor manufacturing apparatus comprising:
A stage configured to hold a substrate (figure 1: substrate on stage/support 15);
A backing plate facing the stage and configured to join a target (figure 1: target 33 on backing plate 33);
An earth shield with an opening configured to enclose the target (figure 1: annular shield 66 surrounding target 31; figure 2: showing alternate view of shield 66 surrounding backing plate 33 of target 31; col 7 lines 5-10: grounding of shield 66 [because the anodes are grounded - the electrical term for connection to ‘earth’, the anode shield is interpreted to be an ‘earth’ shield]):
A plurality of through holes provided over a circumference of a circumferential part of the opening (figures 2-3: illustrating through holes 70 in shield 66).

As to claim 3, Drewery discloses the hole extend obliquely to a bottom surface of the shield (figure 3: holes 70 with respect to bottom of shield 66).
As to claim 5, Drewery discloses the holes bend towards the target side (figure 3: illustrating bottom half of holes 70 bending towards inside of shield 66 - where target 31 is located).
As to claim 6, Drewery discloses an earth shield comprising:
An earth shield with an opening configured to enclose the target (figure 1: annular shield 66 surrounding target 31; figure 2: showing alternate view of shield 66 surrounding backing plate 33 of target 31; col 7 lines 5-10: grounding of shield 66 [because the anodes are grounded - the electrical term for connection to ‘earth’, the anode shield is interpreted to be an ‘earth’ shield]):
A plurality of through holes provided over a circumference of a circumferential part of the opening (figures 2-3: illustrating through holes 70 in shield 66).

As to claim 8, Drewery discloses the hole extend obliquely to a bottom surface of the shield (figure 3: holes 70 with respect to bottom of shield 66).
As to claim 10, Drewery discloses the holes bend towards the target side (figure 3: illustrating bottom half of holes 70 bending towards inside of shield 66 - where target 31 is located).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chistyakov, as applied to claims 1 and 6 above, and further in view of Tsai (US 20140020629).

As to claims 4 and 4, Chistyakov discloses a shield surrounding a target structure, the shield having through holes.  Chistyakov, however, is silent as to the distance between the target and shield and its relation to the diameter of the holes in the shield.  

Tsai discloses a shield structure surrounding a target, the shield having a plurality if through holes in its circumferential structure figure 1: shield 118 surrounding target 122, shield 118 having unlabeled through holes adjacent unrelated numeral 120).  Tsai illustrates these through holes as significantly larger than the distance from shield to target (figure 1).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use larger through holes within a shield, as disclosed by Tsai, in the structure of Chistyakov, because such design choices would be necessarily made to ensure proper operation of the deposition device of Chistyakov.  Additionally, it has generally been held that choices in relative size and proportion of objects is generally within the purview of one of ordinary skill in the art (see MPEP 2144.04 (IV) (A)).

Correspondence Information

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday - Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794